Case 1:19-cv-11018-AT-KNF Document118 Filed 0 26ehc Rage of 6
DOCUMENT

UNITED STATES DISTRICT COUR’ || ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YOI |] DOC #:

DATE FILED: 5/24/2020,

 

 

CONTRARIAN CAPITAL MANAGEMENT,
L.L.C., CONTRARIAN CAPITAL FUND 1,

 

L.P., CONTRARIAN DOME DU GOUTER : Case No. 19 Civ. 11018 [rel.

MASTER FUND, LP, CONTRARIAN : Nos. 19 Civ. 3123, 18 Civ. 11940,

CAPITAL SENIOR SECURED, L.P., : 20 Civ. 10342, 21 Civ. 597 & 21 Civ.

CONTRARIAN EM II, LP, CONTRARIAN : 2678]

EMERGING MARKETS, L.P., POLONIUS :

HOLDINGS, LLC, CONTRARIAN FUNDS : Hon. Analisa Torres

L.L.C., EMMA 1 MASTER FUND, L.P., and :

El SP, ASEGREGATED ACCOUNT OF ; STIPULATION AND

EMAP SPC, . {PROPOSED}-FINAL JUDGMENT
Plaintiffs,

v.
BOLIVARIAN REPUBLIC OF VENEZUELA,

Defendant.

 

 

STIPULATION FOR ENTRY OF
FINAL JUDGMENT AND PERMANENT INJUNCTION

The parties to this action, by their undersigned counsel, hereby enter into the following stipulation for the
entry of a final judgment and permanent injunction (the “Judgment”) with respect to (1) the Bonds Subject to
October 2020 Judgment on Which Coupon Interest Continues To Accrue (as defined below); (2) the Attorney’s
Fees (as defined below); and (3) the Additional Bonds (as defined below).

WHEREAS, in a complaint filed November 29, 2019 (ECF No. 1), and in a corrected first amended
complaint filed January 7, 2020 (ECF No. 21), Contrarian Capital Management, L.L.C., Contrarian Capital Fund
I, L.P., Contrarian Capital Senior Secured, L.P., Contrarian EM II, LP, Contrarian Emerging Markets, L.P., Emma
] Master Fund, L.P., Contrarian Funds, L.L.C. and El SP, a Segregated Account of EMAP SPC (“Plaintiffs”),
together with certain other plaintiffs, commenced this action seeking judgment for breach of contract for non-
payment of principal and interest on debt securities issued by the Bolivarian Republic of Venezuela (the
“Republic”) and identified by International Security Identification Numbers ISIN US922646AT10, ISIN
USP9395PAA95, ISIN USP97475AD26, ISIN USP17625AC16, ISIN USP17625AAS9, ISIN USP97475AP5S,
ISIN USP17625AE71, ISIN USP17625AB33, ISIN USP17625AD98, and ISIN US922646BL74; and

WHEREAS, on May 1, 2020, Plaintiffs filed a joint stipulation of partial dismissal without prejudice to
dismiss certain claims (ECF No. 47); and

WHEREAS, on May 4, 2020, the Court entered the joint stipulation of partial dismissal without prejudice
(ECF No. 49); and

WHEREAS, on May 7, 2020, Plaintiffs filed a second joint stipulation of partial dismissal without
prejudice to dismiss certain claims and plaintiffs (ECF No. 52); and
Case 1:19-cv-11018-AT-KNF Document 118 Filed 05/24/21 Page 2 of 6

WHEREAS, on May 8, 2020, the Court entered the second joint stipulation of partial dismissal without
prejudice (ECF No. 53); and

WHEREAS, on October 16, 2020, the Court entered judgment (the “October 2020 Judgment”) (ECF No.
81) in favor of Contrarian Capital Fund I, L.P., Contrarian Dome du Gouter Master Fund, LP, Contrarian Capital
Senior Secured, L.P., Contrarian EM II, LP, Contrarian Emerging Markets, L.P., and Polonius Holdings, LLC
(the “October 2020 Judgment Plaintiffs”) for breach of contract for non-payment of principal and interest on debt
securities issued by the Republic and identified by International Security Identification Numbers ISIN
US922646AT10, ISIN USP9395PAA9S, ISIN USP9747S5AD26, ISIN USP17625AC16, ISIN USP17625AA59,
ISIN USP97475AP55, ISIN USP17625AE71, ISIN USP17625AB33, and ISIN USP17625AD98 (the “Notes”);
and

WHEREAS, the October 2020 Judgment included both principal and accrued interest as to certain debt
securities (namely, (i) 13.625% RegS Notes Due August 15, 2018 (ISIN USP939SPAA95), (ii) 13.625% Notes
Due 08/15/2018 (ISIN US922646AT10), and (iii) 7.00% Notes Due 12/1/2018 (ISIN USP97475AD26)) and only
accrued interest as to certain other debt securities (the “Bonds Subject to October 2020 Judgment on Which
Coupon Interest Continues To Accrue”) (namely, (iv) 12.75% Notes Due 08/23/2022 (ISIN USP17625AC16),
(v) 9% Notes Due 05/07/2023 (SIN USP17625AAS9), (vi) 8.25% Bonds Due 10/13/2024 (ISIN
USP97475AP55), (vii) 11.75% Notes Due 10/21/2026 (ISIN USP17625AE71), (viii) 9.25% Notes Due
05/07/2028 (ISIN USP17625AB33), (ix) 11.95% Notes Due 08/05/2031 (ISIN USP17625AD98)); and

WHEREAS, on October 30, 2020, the October 2020 Judgment Plaintiffs filed a Motion for Attorneys’
Fees in connection with the October 2020 Judgment; and

WHEREAS, on December 10, 2020, counsel for the Plaintiffs informed the Republic of its intent to pursue
certain claims arising after and relating to the Bonds Subject to October 2020 Judgment on Which Coupon Interest
Continues To Accrue; and

WHEREAS, on December 10, 2020, counsel for Plaintiffs also informed the Republic of Plaintiffs’ intent
to reassert certain of the claims previously dismissed on May 4 and 8, 2020, namely claims of Plaintiff Contrarian
Emerging Markets, L.P., Emma 1 Master Fund, L.P., and E] SP, a Segregated Account of EMAP SPC, concerning
debt securities ISINs USP17625AA59, USP17625AB33, USP17625AC16, USP17625AD98, USP17625AE71,
USP97475AP55 (the “Additional Bonds”); and

WHEREAS, Plaintiffs have provided evidence to the Republic of their standing to sue, identity, and
continuing ownership interest in the Bonds Subject to October 2020 Judgment on Which Coupon Interest
Continues To Accrue and the Additional Bonds; and

WHEREAS, the Republic has determined to proceed with an orderly and consensual renegotiation of
legacy commercial claims as soon as practicable, in accordance with laws enacted and to be enacted by the IV
National Assembly; and

WHEREAS, the Republic’s anticipated claims reconciliation process will include, in the case of legacy
debt securities, a determination of unpaid principal and interest accrued according to original contractual terms;
and

WHEREAS, the Republic has determined to respond to all reconciled claims in accordance with principles
and on financial terms that are consistent with an economic recovery program to be supported by the International
Monetary Fund and other official sector sponsors; and
Case 1:19-cv-11018-AT-KNF Document 118 Filed 05/24/21 Page 3 of 6

WHEREAS, the Republic has determined that no preferential treatment will be accorded in the debt
renegotiation to claims that have been reduced to a court judgment; and

WHEREAS, Plaintiffs have not agreed to participate in any such claims reconciliation process, or any
potential debt renegotiation, and specifically reserve their right to accept or reject any offer from the Republic
and/or to pursue any post-judgment collection efforts they choose, subject to the terms of this stipulation; and

WHEREAS the Republic recognizes that interest on unpaid principal under the Plaintiffs’ notes at issue
in this stipulation run at rates of 8.25% to 12.75% per annum, while interest on a federal judgment would run at
the rate provided for in 28 U.S.C. § 1961, which is currently 0.056% per annum; and

WHEREAS, the Republic has determined that Plaintiffs’ claims for unpaid principal and interest due on
account of accrued coupons have been adequately documented and computed; and

WHEREAS, the October 2020 Judgment awarded a part of the then-accruing coupon payments prior to
the coupon dates, which had the effect of reducing the interest rate payable on those amounts to the post-judgment
interest rate provided for in 28 U.S.C. § 1961, and the Republic has agreed as a compromise and as part of this
overall settlement to entry of a Judgment now that similarly includes amounts of coupon interest through the date
of entry of such Judgment, which likewise has the effect of reducing the interest rate payable on those amounts
to the post-judgment interest rate provided for in 28 U.S.C. § 1961; and

WHEREAS, the Republic has determined that the amounts of such interest through the date of entry of
Judgment on such coupons have been properly calculated;

WHEREAS, 17 months have elapsed since Plaintiffs filed their complaint on the debt securities that are
the subject of this stipulation on November 29, 2019; and

WHEREAS, the parties further recognize that creditors’ ability to collect on judgments on debt securities
such as those at issue in this proceeding is currently restricted by sanctions imposed by the President of the United
States and administered by the Office of Foreign Assets Control (“OFAC”) of the United States Treasury; and

WHEREAS, the United States maintains these sanctions in order to “prevent further diverting of
Venezuela’s assets by Maduro and preserve these assets for the people of Venezuela”; and

WHEREAS, the Republic has determined that it is in the interests of the Venezuelan people, of the
restoration of democracy in Venezuela, and of the eventual orderly and consensual renegotiation of legacy
commercial claims, to reduce expenditures on litigation where possible, consistent with the interests of a fair
recognition of just claims and ensuring that unjust claims are not paid; and

WHEREAS, no agency or instrumentality of Venezuela is a party to this agreement; and

WHEREAS, the parties are in agreement that the Court should retain jurisdiction over matters related to
the enforcement of the agreement reflected in this Final Judgment; and

WHEREAS, PLAINTIFFS REPRESENT AND WARRANT to the Republic that: (i) Plaintiffs are not,
and are not owned or controlled by, or otherwise affiliated with, a Sanctioned Party, and are not acting directly or
indirectly in any way for or on behalf of a Sanctioned Party; and (ii) no Sanctioned Party has any interest in
Plaintiffs’ claims against the Republic and no Plaintiff will knowingly permit any Sanctioned Party to benefit in
any way from any amounts that Plaintiffs may recover on this Judgment. The term “Sanctioned Party” means
Case 1:19-cv-11018-AT-KNF Document 118 Filed 05/24/21 Page 4 of 6

any entity whose property and interests in property are blocked pursuant to Executive Order 13692, 13850 or
13884 or any other sanctions administered or enforced by OFAC for so long as the sanctions blocking such
property are in effect, which as of the date of this stipulation include the Republic of Venezuela, any political
subdivision, agency, or instrumentality thereof, including the Central Bank of Venezuela, Petrdleos de Venezuela,
S.A., the National Bolivarian Armed Forces of Venezuela, and the Venezuelan Economic and Social
Development Bank, any person owned or controlled, directly or indirectly, by the foregoing, and any person who
has acted or purported to act directly or indirectly for or on behalf of, any of the foregoing, including as a member
of the Nicolas Maduro regime. Any breach of this representation and warranty shall be grounds for relief from
the judgment under Federal Rule of Civil Procedure 60(b)(6); THEREFORE, it is

STIPULATED AND AGREED that the Court should enter a final judgment in the form of Judgment
attached hereto; and it is

FURTHER STIPULATED AND AGREED that the Republic waives all defenses to liability or to entry
of judgment as to the claims that are the subject of this stipulation, including without limitation any defense based
upon sovereign immunity, jurisdiction, or venue; waives all right to demand trial and trial by jury; and waives all
right to appeal from this stipulated judgment and permanent injunction;

FURTHER STIPULATED AND AGREED that nothing in this stipulation relieves any party from
applicable law, including any law concerning sovereign immunities and any restrictions administered by the
Office of Foreign Assets Control of the United States Department of the Treasury; and it is

FURTHER STIPULATED AND AGREED as follows:

A. Additional Interest Payments on Bonds Subject to October 2020 Judgment on Which
Coupon Interest Continues to Accrue

With respect to the Bonds Subject to October 2020 Judgment on Which Coupon Interest Continues To
Accrue, it is FURTHER STIPULATED AND AGREED that the October 2020 Judgment awarded a part of the
then-accruing coupon payments and that Judgment may be entered for (i) interest on principal at the coupon rate
accruing after the October 2020 Judgment on the foregoing Bonds up until Judgment is entered (the “Remaining
Coupon Amount”), and (ii) pre-judgment interest on each missed coupon interest payment starting from the day
after such coupon was due up until the date Judgment is entered; and it is

FURTHER STIPULATED AND AGREED that the following coupons on the Bonds Subject to October
2020 Judgment on Which Coupon Interest Continues To Accrue have become due since the entry of the October
2020 Judgment:

 

 

 

 

Bond ISIN Coupon Date
bee ee USP17625AE71 real por
a tee most USP17625AD98 February 5, 2021
ni en USP17625AC16 February 23, 2021

 

 

 

 

 
Case 1:19-cv-11018-AT-KNF Document 118 Filed 05/24/21 Page 5 of 6

 

 

 

9.00% Notes November 7, 2020
Due 05/07/2023 USPITGZ AAS? May 7, 2021
9.25% Notes November 7, 2020
Due 05/07/2028 USPITG2AB 2 May 7, 2021
8.25% Notes .

Due 10/13/2024 USP97475AP55 April 13, 2021

 

 

 

 

 

and it is FURTHER STIPULATED AND AGREED that there shall be no award of attorneys’ fees and
costs to either party with respect to the award of Judgment provided for in this stipulation on the foregoing Bonds
Subject to October 2020 Judgment on Which Coupon Interest Continues To Accrue; and

B. Attorneys’ Fees on October 2020 Judgment

With respect to the Attorneys’ Fees on the October 2020 Judgment, it is FURTHER STIPULATED AND
AGREED that the October 2020 Judgment Plaintiffs shall be awarded fees in the amount of $525,000 in
connection with the October 2020 Judgment; and

C. Additional Bonds

FURTHER STIPULATED AND AGREED that, with respect to the Additional Bonds, Contrarian
Emerging Markets, L.P. Emma 1 Master Fund, L.P., and El] SP, a Segregated Account of EMAP SPC, will not
seek to enforce inside or outside the United States the Judgment for a period ending at the earlier of (i) issuance
of a general or specific license from OFAC, or lifting of OFAC sanctions that would permit enforcement of that
judgment by persons subject to the jurisdiction of the United States; or (ii) 7.5 months from the entry of the
Judgment; and it is

FURTHER STIPULATED AND AGREED that, with respect to the Additional Bonds, if Contrarian
Emerging Markets, L.P., Emma 1] Master Fund, L.P., or El SP, a Segregated Account of EMAP SPC, transfers
said Judgment, the transferee and any subsequent transferees shall be bound by this stipulation; and it is

FURTHER STIPULATED AND AGREED that, with respect to the Additional Interest Payments on
Bonds Subject to October 2020 Judgment on Which Coupon Interest Continues to Accrue and the Additional
Bonds, this stipulation shall be null and void if the Court does not grant Plaintiffs leave to file a First Supplemental
Complaint bringing these claims.
Case 1:19-cv-11018-AT-KNF

Dated: May 14, 2021
New York, New York

MOLOLAMKEN LLP
Steven F. Molo

Justin M. Ellis

Lauren F. Dayton
MOLOLAMKEN LLP

430 Park Avenue, 6th Floor
New York, NY 10022
Tel.: (212) 607-8170

Fax: (212) 607-8161
smolo@mololamken.com

 

Elizabeth K. Clarke (admitted pro hac vice)
MOLOLAMKEN LLP

300 N. LaSalle Street, Suite 5350

Chicago, IL 60654

Tel.: (312) 450-6700

Fax: (312) 450-6701

Counsel for Plaintiffs

SO ORDERED.

Dated: May 24, 2021
New York, New York

On

 

ANALISA TORRES
United States District Judge

Document 118 Filed 05/24/21 Page 6 of 6

SULLIVAN & CROMWELL LLP

a

oseph E. Neuhaus
Sergio J. Galvis
James L. Bromley

125 Broad Street
New York, NY 10004
Tel: (212) 558-4000
Fax: (212) 558-3588
neuhausj@sullcrom.com
galviss@sullcrom.com
bromleyj@sullcrom.com

Angela N. Ellis

1700 New York Avenue, N.W. Suite 700
Washington, D.C. 20006

Tel: (202) 956-7500

Fax: (202) 293-6330
ellisan@sullcrom.com

Counsel for Defendant
